

116 HRES 450 IH: Recognizing June 19, 2019, as this year’s observance of the historical significance of Juneteenth Independence Day.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 450IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Ms. Jackson Lee (for herself, Mr. Lewis, Mr. Richmond, Mr. Cohen, Mr. Vela, Mr. Espaillat, Ms. Schakowsky, Ms. Moore, Mr. Carson of Indiana, Mr. Veasey, Ms. Norton, Mr. Horsford, Mr. Johnson of Georgia, Mr. Lawson of Florida, Ms. Pressley, Ms. Kelly of Illinois, Mr. Bishop of Georgia, Mr. Pallone, Mr. Clay, Mr. Butterfield, Ms. Fudge, Ms. Wilson of Florida, Mrs. Beatty, Mr. Meeks, Mrs. Watson Coleman, Ms. Blunt Rochester, Mr. Brown of Maryland, Mrs. Demings, Mr. Green of Texas, Ms. Lee of California, Ms. Clarke of New York, Ms. Bass, Ms. Plaskett, Mr. Thompson of Mississippi, Mr. Cummings, Ms. Omar, Mr. Danny K. Davis of Illinois, Mr. McEachin, Mr. Payne, Mr. Jeffries, Ms. Adams, Ms. Sewell of Alabama, Mrs. McBath, Mr. Rush, Mr. Clyburn, Mrs. Hayes, Mr. Scott of Virginia, Mrs. Lawrence, Mr. David Scott of Georgia, Mr. Evans, Mr. Cleaver, Ms. Waters, Mr. Allred, Mr. Delgado, Mr. Engel, Mr. Neguse, Mr. Hastings, and Ms. Castor of Florida) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONRecognizing June 19, 2019, as this year’s observance of the historical significance of Juneteenth
			 Independence Day.
	
 Whereas news of the end of slavery did not reach frontier areas of the United States, and in particular the Southwestern States, for more than 21⁄2 years after President Lincoln’s Emancipation Proclamation, which was issued on January 1, 1863, and months after the conclusion of the Civil War;
 Whereas, on June 19, 1865, Union soldiers led by Major General Gordon Granger arrived in Galveston, Texas, with news that the Civil War had ended and that the enslaved were free;
 Whereas African Americans who had been slaves in the Southwest celebrated June 19th, commonly known as Juneteenth Independence Day, as the anniversary of their emancipation;
 Whereas African Americans from the Southwest continue the tradition of celebrating Juneteenth Independence Day as inspiration and encouragement for future generations;
 Whereas for more than 150 years, Juneteenth Independence Day celebrations have been held to honor African-American freedom while encouraging self-development and respect for all cultures; and
 Whereas the faith and strength of character demonstrated by former slaves remains an example for all people of the United States, regardless of background, religion, or race: Now, therefore, be it
	
 That— (1)the House of Representatives—
 (A)recognizes the historical significance of Juneteenth Independence Day to the Nation; (B)supports the continued celebration of Juneteenth Independence Day to provide an opportunity for the people of the United States to learn more about the past and to better understand the experiences that have shaped the Nation; and
 (C)encourages the people of the United States to observe Juneteenth Independence Day with appropriate ceremonies, activities, and programs; and
 (2)it is the sense of the House of Representatives that— (A)the celebration of the end of slavery is an important and enriching part of the history and heritage of the United States; and
 (B)history should be regarded as a means for understanding the past and solving the challenges of the future.
				